Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Status of Application
1.	Applicants’ arguments/remarks filed 31 January 2022 are acknowledged.  Claims 1-14 are currently pending. Claims 1-12 have been amended.  Claims 13-14 are newly added.  Claims 1-14 are examined on the merits within.  

Withdrawn Objections/Rejections
2.	Applicants’ arguments, filed 31 January 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1-2 and 5-9 have been withdrawn.  The 35 U.S.C. 112(b) Rejections of claims 10-12 are withdrawn in view of the claim amendments. 

Modified Rejections
Claim Rejections – 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwakiri et al. (EP3275447A1).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Iwakiri et al. do not mention bis-methoxy PEG-13 PEG-438/PPG-110 SMDI copolymer and thus the hydrogel is deemed free from this component. 
	Thus the instant claims are anticipated by Iwakiri et al. 

Response to Arguments
	Applicants’ arguments filed 31 January 2022 have been fully considered but they are not persuasive. 
5.	Applicants argued, “None of the compounds of Formula 1 consist essentially of a local anesthetic having a tertiary amine.  Iwakiri teaches away from solely a low-concentration aqueous glycyrrhizic acid solution for forming a hydrogel.  The tertiary amine is required to form the gelation complex with glycyrrhizic acid.”
	In response to applicants’ arguments, claim 1 has been amended from “consisting of” to “consisting essentially” of and thus does not preclude the presence of a tertiary amine compound.  
	Thus this rejection is maintained.

Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615